Case 6:21-cv-00043-ADA-JCM Document 4-1 Filed 01/19/21 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
l af; 1A0S or frame Please Choose Division

Blacks me Cran Wacs Div 5,0
Joshua Morciag Ct + / a

Case No.: 6. i> C V- 4 3
Pete Sess jus Ny: te
Mc Connell, Nancy

Pelos:, et ‘ef
ORDER

BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Kellye SoRelle

Admission Pro Hac Vice filed by , counsel for

 

— ———

Latinos For Trump, Josh Macias, et al.

———— —————

, and the Court, having reviewed the motion, enters

 

the following order:

IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, me

 

 

Kellye SoRell | Ne 5 ae
y oO e ______ may appear on behalf of Latinos For Trump, inet acias eC q/
in the above case.
IT IS FURTHER ORDERED that *@llye SoRelle __ , if he/she

 

 

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.
District Court, in compliance with Local Court Rule AT-I(f)(2).

SIGNED this the day of , 20

—— EEE SS

 

Please Choose Judge

JM Je Alay Al br: ght
